668 F.2d 795
Carole Hyman BURSTEIN, Plaintiff-Appellant,v.The STATE BAR OF CALIFORNIA, Defendant-Appellee.
No. 80-4017.
United States Court of Appeals,Fifth Circuit.
Feb. 12, 1982.

Carole Hyman Burstein, pro se.
Robert M. Sweet, Los Angeles, Cal., for defendant-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana.
Before REAVLEY and RANDALL, Circuit Judges.*
ON PETITION FOR REHEARING
PER CURIAM:


1
The court has concluded that its consideration of this case would be benefited by oral argument.  Accordingly, the panel opinion, 659 F.2d 670, is withdrawn.  The Clerk is instructed to set the case on the oral argument calendar and to establish a supplemental briefing schedule addressing the arguments pertaining to the proper test of personal jurisdiction raised in the plaintiff-appellant's petition for rehearing.



*
 Due to his death on December 22, 1981, Judge Ainsworth did not participate in this decision